                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION
WILLIAM D. DICKERSON                                           PETITIONER
v.                           CIVIL ACTION NO. 3:17-cv-779-DCB-LRA
WARDEN CHERON NASH 1                                           RESPONDENT
              ORDER ADOPTING REPORT AND RECOMMENDATION

     This matter is before the Court on Magistrate Judge Linda

R. Anderson’s Report and Recommendation [ECF No. 23], to which

no objections have been filed. Having carefully reviewed the

same, the Court finds the Report and Recommendation to be well

taken and hereby adopt it as the findings and conclusions of

this Court.

     Petitioner’s post-conviction 28 U.S.C. § 2255 motion to

vacate was previously denied on the grounds that he knowingly

and voluntarily waived his right to collaterally attack his

conviction and sentence in his plea agreement. See United States

v. Dickerson, No. 2:07-CV-02178-JES (C.D. Ill Feb. 19, 2008);

Dickerson v. United States, No. 18-1835 (7th Cir. July 14, 2008)

(denying certificate of appealability). Now, the Petitioner

seeks relief under 28 U.S.C. § 2241. Petitioner asserts that his



1 The proper respondent in habeas challenges is the custodian of the

petitioner. 28 U.S.C. § 2242-2243. At the time of filing, Petitioner
correctly named Respondent as the warden at FCC-Yazoo. Because he has since
been replaced, his successor is automatically substituted. Fed. R. Civ. P.
25(d).

                                     1
sentencing enhancement, which increased his mandatory minimum

sentence under 21 U.S.C. § 841(b)(1)(A) from 10 to 20 years, is

no longer valid. However, as Magistrate Judge Anderson notes,

the Court lacks jurisdiction to review a § 2241 petition that

challenges the validity of a sentencing enhancement.

     Petitioner is currently incarcerated in the Federal

Correctional Complex in Yazoo City, Mississippi. Petitioner is

serving a sentence imposed by the United States District Court

for the Central District of Illinois. A federal prisoner may

seek post-conviction relief under either § 2241 or § 2255. As

Magistrate Judge Anderson states, “[a] § 2255 petition is “the

primary means of collaterally attacking a federal sentence,” and

is properly brought in the district of conviction, while a §

2241 petition ‘is used to challenge the manner in which a

sentence is executed’ and is properly brought in the district of

incarceration.” [ECF No. 23] at 2(citing Robinson v. United

States, 812 F.3d 476 (5th Cir. 2016) (internal quotation marks

and citation omitted)).

     However, a prisoner may be permitted to bring a habeas

corpus claim pursuant to § 2241 under the savings clause of §

2255(e) if the prisoner makes a two-prong showing: (i) that his

claim is “based on a retroactively applicable Supreme Court

decision which establishes that the petitioner may have been


                                2
convicted of a nonexistent offense;” and, (ii) that his claim

“was foreclosed by circuit law at the time when the claim should

have been raised in the petitioner’s trial, appeal, or first §

2255 motion.” Reyes-Requena v. United States, 243 F.3d 893, 904

(5th Cir. 2001). The Petitioner has failed to make such a

showing. The Petitioner is challenging the validity of his

sentencing enhancement, not the underlying conviction. The Fifth

Circuit has “repeatedly held that challenges to the validity of

a sentencing enhancement do not satisfy the savings clause of §

2255(e).” Vallery v. Johnson, 777 F. App'x 753 (5th Cir. 2019).

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Linda Anderson’s Report and Recommendation [ECF No. 23] is

ADOPTED as the findings and conclusions of this Court. A final

judgment shall be entered on even date herewith pursuant to Rule

58 of the Federal Rules of Civil Procedure.

     SO ORDERED this the 27th day of March, 2020.




                                    _______/s/ David Bramlette____
                                     UNITED STATES DISTRICT COURT




                                3
